         Case 4:20-cv-05860-JSW Document 39 Filed 12/23/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS
     Senior Assistant Attorney General
 3   MICHELE VAN GELDEREN (SBN 171931)
     Supervising Deputy Attorney General
 4   TINA CHAROENPONG (SBN 242024)
     DEVIN W. MAUNEY (SBN 294634)
 5   CHRISTOPHER LAPINIG (SBN 322141)
     Deputy Attorney General
 6   1515 Clay St., 20th Floor
     Oakland, CA 94612
 7   Tel: (510) 879-0814
     Fax: (510) 622-2270
 8   Email: devin.mauney@doj.ca.gov

 9   Attorneys for Plaintiff
     the People of the State of California
10

11                                 IN THE UNITED STATES DISTRICT COURT

12                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14

15
      PEOPLE OF THE STATE OF                                      Case No. 4:20-cv-05860-JSW
16    CALIFORNIA, et al.,

17                                                Plaintiffs, SECOND JOINT STIPULATION AND
                                                              [PROPOSED] ORDER REGARDING
18          v.                                                TIME TO ANSWER AND BRIEFING
                                                              SCHEDULE
19
      THE FEDERAL DEPOSIT INSURANCE
20    CORPORATION,

21                                               Defendant.

22

23          Pursuant to Civil L.R. 6-2, the parties hereto, by and through their undersigned counsel,
24    hereby enter into the following stipulation:
25          WHEREAS, on September 11, 2020, the Court found that the above-captioned case is
26    related to People of the State of California, et al. v. The Office of the Comptroller of the Currency,
27    et al., 20-cv-05200-JSW [Dkt. No. 28] (“OCC Litigation”);
28
                                                              1
                 Second Joint Stipulation and [Proposed] Order Regarding Time to Answer and Briefing Schedule
                                                  Case No. 4:20-cv-05860-JSW
        Case 4:20-cv-05860-JSW Document 39 Filed 12/23/20 Page 2 of 3



 1          WHEREAS, cross-motions for summary judgment in the OCC Litigation are set to be

 2   heard on March 19, 2021;

 3          WHEREAS, the Court is currently operating under modified procedures in response to the

 4   COVID-19 Public Health Emergency;

 5          WHEREAS, COVID-19 vaccine distribution has begun, raising the prospect of a return to

 6   normal operations in the foreseeable future;

 7          WHEREAS, the current schedule set for this, the above-captioned, matter calls for

 8   Defendant to file its Answer and the Administrative Record on January 14, 2021, for summary

 9   judgment briefing to begin on February 25, 2021, and for cross-motions for summary judgment to

10   be heard on June 4, 2021 [Dkt. No. 38];

11          WHEREAS, a briefing schedule commencing after oral argument in the OCC Litigation

12   and concluding at such a date when normal Court operations feasibly may have resumed would

13   facilitate resolution of this matter; and

14          WHEREAS, the parties believe an approximately two-month extension of all deadlines in

15   this matter would thus facilitate its appropriate resolution.

16

17   NOW, THEREFORE, IT IS HEREBY STIPULATED AS FOLLOWS:

18           1. Defendant’s time to file its Answer to the Complaint is extended to March 25, 2021;

19           2. Defendant will file the certified Administrative Record, along with a table of contents

20               identifying the documents contained therein, on March 25, 2021;

21           3. Plaintiffs will file their motion for summary judgment on April 22, 2021;

22           4. Defendant will file a combined opposition to Plaintiffs’ motion and a cross-motion for

23               summary judgment on May 20, 2021;

24           5. Plaintiffs will file a combined reply in support of their motion for summary judgment

25               and an opposition to Defendant’s cross-motion on June 17, 2021;

26           6. Defendant will file a reply in support of its motion for summary judgment on July 15,

27               2021; and

28
                                                          2
             Second Joint Stipulation and [Proposed] Order Regarding Time to Answer and Briefing Schedule
                                              Case No. 4:20-cv-05860-JSW
       Case 4:20-cv-05860-JSW Document 39 Filed 12/23/20 Page 3 of 3



 1         7. Plaintiffs shall notice the cross-motions for summary judgment to be heard on

 2             August 6, 2021 at 9:00 a.m. or on such date thereafter that the Court deems

 3             appropriate.

 4

 5         IT IS SO STIPULATED

 6

 7   Dated: December 23, 2020                                Respectfully submitted,
 8                                                           XAVIER BECERRA
                                                             Attorney General of California
 9                                                           NICKLAS A. AKERS
                                                             Senior Assistant Attorney General
10

11                                                           /s/ Devin W. Mauney
                                                             DEVIN W. MAUNEY
12                                                           Deputy Attorney General
13                                                           Attorneys for Plaintiff
                                                             the People of the State of California
14

15

16                                                           FEDERAL DEPOSIT INSURANCE
                                                             CORPORATION
17
                                                             Barbara Katron (DC Bar #387970)
18                                                           Senior Counsel, Corporate Litigation Unit

19                                                           /s/ Erik Bond
                                                             Erik Bond (NY Bar Reg. #4316030)
20                                                           Andrew Dober (CA Bar #229657)
                                                             Counsel, Corporate Litigation Unit
21

22

23

24
     IT IS SO ORDERED:
25

26   ______________________________
     HONORABLE JEFFREY S. WHITE
27   United States District Judge
28
                                                         3
            Second Joint Stipulation and [Proposed] Order Regarding Time to Answer and Briefing Schedule
                                             Case No. 4:20-cv-05860-JSW
